DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney of Record, Mr. Eric C. Merenstein, Reg. No. 71,779 on 11/1/2021.

The application is amended as follows:

Listing of Claims:
The Listing of Claims replaces all prior versions and listings of claims in the application:

IN THE CLAIMS 
1. (previously presented) A method comprising: 
receiving, by a processing device implementing a distributed file system client daemon of a distributed file system, a write request with respect to a file; 

identifying, by the processing device using the replica set, a first data storage unit of the set of data storage units storing a first replica of the file and a second data storage unit of the set of data storage units storing a second replica of the file; 
determining, by the processing device, that the first data storage unit is unavailable and that the second data storage unit is available; 
responsive to determining that the first data storage unit is unavailable and the second data storage unit is available, retrieving, by the processing device, file system metadata associated with the replica set from a corresponding entry in a metadata file, wherein the metadata file resides on a thin arbiter node, determining, by the processing device using the file system metadata, that the second data storage unit contains at least one stale file replica; and 
responsive to determining that the second data storage unit contains the at least one stale file replica, failing, by the processing device the write request.

2. (Cancelled)



4. (Original) The method of claim 1 wherein the first data storage unit is provided by a first physical storage device residing on a first data storage node and wherein the second data storage unit is provided by a second physical storage device residing on a second data storage node.

5. (Cancelled)

6. (previously presented) The method of claim 1 further comprising: 
caching at least a portion of the file system metadata in a local memory of a client system to obtain cached file system metadata.

7. (previously presented) The method of claim 6 further comprising: 
determining, using the cached file system metadata, that the second data storage unit contains at least one stale file replica and; responsive to determining, using the cached file system metadata, that the second data storage unit contains the at least one stale file replica, failing the write request.

8. (previously presented) The method of claim 7 further comprising: 
receiving, by the processing device from a self-heal daemon, a cache invalidation command; and 
invalidating, by the processing device, the cached file system metadata.

9. (previously presented) The method of claim 1 wherein the distributed file system client daemon is implemented as a userspace process.

10. (previously presented) A system comprising: 
a memory; 
a processing device operatively coupled to the memory, the processing device to: 
receive, by a distributed file system daemon of a distributed file system, a write request with respect to a file; 
obtain, using topology information of the distributed file system, a replica set that identifies a set of data storage units of a plurality of data storage units storing replicas of the file, wherein the topology information comprises a configuration graph comprising a root node corresponding to a mounting point of the distributed file system, a plurality of leaf nodes corresponding to the plurality of data storage units, and a plurality of intermediate nodes corresponding to replication translators; 
identify, using the replica set, a first data storage unit of the set of data storage units storing a first replica of the file and a second data storage unit of the set of data storage units storing a second replica of the file; 
determine that the first data storage unit is unavailable and that the second data storage unit is available; 
responsive to determining that the first data storage unit is unavailable and the second data storage unit is available, retrieve file system metadata associated with the replica set from a corresponding entry in a metadata file, wherein the metadata file resides on a thin arbiter node; and 
responsive to determining, using the file system metadata, that the second data storage unit contains no stale file replicas, perform a write operation specified by the write request.

11. (Cancelled)

12. (previously presented) The system of claim 10 wherein the processing device is further to: 
responsive to performing the write operation, modify the file system metadata residing on the thin arbiter node.

13. (previously presented) The system of claim 10 wherein at least a portion of the file system metadata is cached locally on a client system to obtain cached file system metadata, and wherein the second data storage unit is determined to contain no stale file replicas using the cached file system metadata.

14. (Cancelled)

15. (currently amended) The system of claim [[14]]10 wherein the first data storage unit contains file system metadata associated with the second data storage unit and the second data storage unit contains file system metadata associated with the first data storage unit.

16. (previously presented) A non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to: 
receive, by a distributed file system daemon of a distributed file system, a read request with respect to a file; 
obtain, using topology information of the distributed file system, a replica set that identifies a set of data storage units of a plurality of data storage units storing replicas of the file, wherein the topology information comprises a configuration graph comprising a root node corresponding to a mounting point of the distributed file system, a plurality of leaf nodes corresponding to the plurality of data storage units, and a plurality of intermediate nodes corresponding to replication translators; 
identify, using the replica set, a first data storage unit storing a first replica of the file and a second data storage unit storing a second replica of the file; 
determine that the first data storage unit is unavailable and that the second data storage unit is available; 
responsive to determining that the first data storage unit is unavailable and the second data storage unit is available, retrieve file system metadata associated with the replica set from a corresponding entry in a metadata file, wherein the metadata file resides on a thin arbiter node; 
determine, using the file system metadata, that the second data storage unit contains at least one stale file replica; and 
responsive to determining that the second data storage unit contains the at least one stale file replica, fail the read request.

17. (Cancelled)

18. (previously presented) The non-transitory machine-readable storage medium of claim 16 wherein the processing device is further to: 
cache at least a portion of the file system metadata in a local memory of a client system to obtain cached file system metadata; 
determine, using the cached file system metadata, that the second data storage unit contains at least one stale file replica.

19. (Original) The non-transitory machine-readable storage medium of claim 18 wherein the first data storage unit is provided by a first physical storage device residing on a first data storage node and wherein the second data storage unit is provided by a second physical storage device residing on a second data storage node.

20. (previously presented) The non-transitory machine-readable storage medium of claim 19 wherein the processing device is further to: 
determine, using metadata stored on the second data storage unit, that the first data storage unit contains at least one stale file replica; and 
responsive to determining that the first data storage unit contains at least one stale file replica, perform, on the second replica of the file, a read operation specified by the read request.

Allowable Subject Matter
Claims 1, 3-4, 6-10, 12-13, 15-16 and 18-20 are allowed and renumbered claims 1-15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the receiving of a write request to a file, obtaining of a replica set using topology information and identifying storage units storing the file with the determination of the availability of the replica files and the use of a thin arbiter as to whether the data in the replica  files is stale in making a determination as to whether to fail or grant the write request.  For at least the same reasons, claims 3-4, 6-10, 12-13, 15-16 and 18-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154